Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 	The cancellation without prejudice of claims 14-15 and 17-18 is hereby acknowledged.
	Claims 1-10 and 12-13 are pending and examined herein on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-10, and 12-13 remain rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (USPGPUB 20170121693, filed on 10/23/2015) in view of Peter et al (USPGPUB 20140356867).
The claims are drawn to a method of modifying a target site in a monocot cell, comprising contacting a complex with a nucleic acid sequence-recognizing module that specifically binds a target sequence wherein at least one strand is not cleaved and the target site is modified by deletion or insertion of one or more nucleotides wherein the culture step is performed  at least partly at a temperature lower than optimal culture, wherein the module is  a CRISPR-Cas system wherein at least one DNA cleavage ability of Cas is inactivated, wherein the converting enzyme is cytidine deaminase PmCDA1, wherein the enzyme is codon optimized wherein a nuclear localization signal is added at both terminals wherein the monocot is rice, wheat or corn, and the complex used in said method.
Liu et al teach a fusion protein comprising a Cas9 domain fused with a cytidine deaminase wherein the cytidine deaminase is PmCDA1, further comprising a nuclear localization signal (claims 1, 14, and 21) and a method of introducing said fusion protein contacting with a complex (see claims 26, 27 and 29).  Liu further teach all the locations for the nuclear localization signal as well as the use of 2 nuclear localizations signals in a single construct (See paragraphs 11-13 under the heading “Deaminase domains that modulate…” as well as page 41, 1st column 2nd paragraph).
Liu et al do not teach wherein the method is practiced on monocots or wherein the enzyme is codon optimized.
rd paragraph under “Method of Enriching for a Fragment of Genomic DNA”).  
Codon optimization for a monocot and nuclear localization signal placement would have been a recognized design choice to one of ordinary skill in the art at the time of filing.
Given the State of the art and the disclosures by Liu et al and Peter et al it would have been obvious to one of ordinary skill in the art to use the complex designed by Liu et al and use in plants and one of ordinary skill in the art would have been motivated to do so for efficient genome modification in plants as taught and suggested by Peter et al.
Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. 
Applicants urge that an unexpected result of invention is not required to be recited in the claims, but merely needs to be provided by the invention defined by the claims and that the prior art does not provide a finite number of identified, predictable solutions (see pages 4-5 of response, filed on 03/15/2021).
This is not persuasive because the claimed structure as part of the method steps is described in the prior art and obvious in view of the prior art.  As detailed above, Liu et al detail every location (finite number of identified solutions) for the nuclear location signals, including both N-terminal and C-terminal as required by the instant claims.  Further, the prior art also describes using 2 nuclear localization signals, and as such it would have been obvious to use 2 signals in two of the detailed locations of nuclear localization signals.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT T PAGE/Primary Examiner, Art Unit 1663